Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Response to Arguments

Applicant's arguments regarding the 112(f) claim interpretation of claim 12 have been fully considered and are persuasive. Therefore, the means for identifying, means for selecting, scanning means, means for storing and means for developing will be interpreted as argued by the applicant [see applicant’s arguments pg. 9 second and third paragraphs].

Applicant's arguments regarding the indefiniteness of lines 17-22 of claim 1 have been fully considered but they are not persuasive.

In regards to lines 17-22 of claim 1, the applicant argues that it is clear each to which peripheral wheel unit the claim is referring each time “the peripheral wheel unit” is recited because the claim previously recites that one wheel unit is selected as a hub unit and the others as peripheral units [see applicant’s arguments pg. 12 L. 1-7].
The applicant respectfully disagrees with the applicant. Lines 17-18 of the claim recites “received by a peripheral wheel unit of the peripheral wheel units”. Lines 17-18 the word “a” in front of the limitation “peripheral wheel unit of the peripheral wheel units” means that the limitation is not referring to a previously defined limitation and is defining a new limitation. Therefore, it is unclear each time lines 17-22 recites “the peripheral wheel unit” if the limitation is referring the peripheral unit defined in lines 17-18 or to one of the peripheral units defined before lines 17-18. For this reason, the applicant’s arguments are not persuasive. Furthermore, claim 12, which had the same indefiniteness issue as claim 1, was amended by the applicant to solve the issue. Therefore, it is unclear why the applicant agrees with the examiner regarding this issue in claim 12, but does not agree with the examiner regarding this issue in claim 1.  

Objections

Claim(s) 2-3 and 12-14 is/are objected to because of the following informalities:  

In regards to claim 2, the claim recites in lines 7-8 “a charge value of a battery of a peripheral wheel unit that is a highest of batteries of the peripheral wheel units being higher than”. The sentence is grammatically incorrect because the phrase “a peripheral wheel unit that is a highest of batteries of the peripheral wheel units” is not clear and does not use proper English. For this reason, the claim is objected. Appropriate correction is required.
The examiner has interpreted lines 7-8 of the claim in the following way in order to advance prosecution: “a charge value of a battery of a peripheral wheel unit with highest [[of]] charge value between batteries of the peripheral wheel units being higher than”.

In regards to claim(s) 3, the claim(s) is/are indefinite due to its/their dependency on objected claim 2.

In regards to claim 12, the claim recites in line 5-6 “wherein said at least one remote monitoring and/or control device (UE) comprises”. The phrase “(UE)” is not necessary and should be erased. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 13-14, the claim(s) is/are indefinite due to its/their dependency on objected claim 12.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 20 “said peripheral unit sending” and in line 21 “when the peripheral unit has”. The claim defines peripheral units in lines 15-16 and a peripheral unit in line 18. It is unclear if the peripheral unit recited in line 20 and 21 is referring to one of the units defined in lines 15-16 or to the unit defined in line 18. For this reason, the claim is indefinite.
The examiner has interpreted lines 17-22 of the claim in the following way in order to advance prosecution:
“periodically sending by the hub wheel unit at least one signaling frame in a direction of the peripheral wheel units, this signaling frame being received by a peripheral wheel unit of the peripheral wheel units when a scanning function is activated in the peripheral wheel unit receiving the signaling frame, said peripheral wheel unit receiving the signaling frame sending a return signal to the hub wheel unit when the hub wheel unit requests it or when the peripheral wheel unit receiving the signaling frame has information to transmit to the hub wheel unit”.

In regards to claim(s) 2-11 and 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in lines 10-13 “identifying that an operation of the hub wheel unit is deficient, or identifying criteria specific to the motor vehicle or to a road such as a stopping position of the vehicle influencing communication of the hub wheel unit, or, when the vehicle is at a standstill”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The examiner has interpreted lines 10-13 of the claim in the following way in order to advance prosecution: “identifying that an operation of the hub wheel unit is deficient, or identifying criteria specific to the motor vehicle or to a road comprising at least one of a stopping position of the vehicle influencing communication of the hub wheel unit, or, when the vehicle is at a standstill”.

In regards to claim(s) 3, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 4, the claim recites in lines 9 “to the at least one pressure value stored in the hub wheel unit for the tire associated with the peripheral wheel unit of the peripheral wheel units is detected”. It is unclear to which of the previously defined units is referring the limitation of “peripheral wheel unit of the peripheral wheel units”. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to the at least one pressure value stored in the hub wheel unit for the tire associated with the peripheral wheel unit 

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 5, the claim recites in lines 2-3 “the peripheral wheel unit of the peripheral wheel units”, in line 3 “the peripheral wheel unit detects” and in line 4 “the peripheral wheel unit performs”. Claim 1 defines a plurality of wheel units. It is unclear to which of the previously defined units the limitations of lines 2-3 are referring. For this reason, the claim is indefinite.
The examiner has interpreted lines 2-3 of the claim in the following way in order to advance prosecution:
“is triggered by the peripheral wheel units 

In regards to claim(s) 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.
In regards to claim 12, the claim recites in line 4-5 “for measuring the pressure of a tire mounted on a rim”. The word “the” in front of the limitation(s) “pressure” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The claim recites in lines 13 “storing the at least one pressure value”. The word “the” in front of the limitation(s) “at least one pressure value” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
Also, the claim recites in lines 12-14 “the hub wheel unit storing the at least one pressure values value measured and transmitted to the hub wheel unit by each of the wheel units”. The claim did not previously define that at least one pressure value is transmitted to the hub wheel unit and that the hub unit stores the at least one pressure value. Therefore, there is lack of antecedent basis for the limitations recited in lines 12-14. For this reason, the claim is indefinite.
Furthermore, the claim recites in lines 14-15 “the other wheel units of the motor vehicle”. It is unclear if the limitation is referring to the wheel units that were not selected as the hub unit or to the other wheel units defined in line 9. For this reason, the claim is indefinite.
The examiner has interpreted lines 1-15 of the claim in the following way in order to advance prosecution: 
“A system for communication between wheel units each associated with a wheel of a motor vehicle and between one of the wheel units, called a hub wheel unit, and at least one device for remotely monitoring and/or controlling the wheel units, each of the wheel units having at least means for measuring at least one pressure value of a tire mounted on a rim, forming the wheel respectively associated with the wheel unit and means for transmitting the at least one pressure value to the hub wheel unit, wherein said at least one remote monitoring and/or control device 
means for identifying each wheel unit by way of respective identification parameters and means for communicating, to each wheel unit, its identification parameters and identification parameters of others of the wheel units, each wheel unit comprising means for transmitting and receiving frames in accordance with a communication standard allowing a bidirectional data exchange, means for selecting one wheel unit from among the wheel units to be the hub wheel unit, the hub wheel unit storing the at least one pressure value measured and transmitted to the hub wheel unit by each of the wheel units, the other wheel units of the motor vehicle among the wheel units not selected as the hub wheel unit being peripheral wheel units”.

In regards to claim(s) 13-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 12.

	


Allowable Subject Matter

Claim(s) 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claims 1 and 12, the claims would be allowable for the reasons provided in the office action mailed on June 17, 2022.

In regards to claims 2-11 and 15, the claims would be allowable due to their dependency on claim 1.

In regards to claims 13-14, the claims would be allowable due to their dependency on claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685